                                                                                      a


                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 NORMAN BUTTE,                            CIVIL ACTION NO. 1:19-CV-487-P
 Petitioner

 VERSUS                                   JUDGE DEE D. DRELL

 WILLIAM BARR,                            MAGISTRATE JUDGE PEREZ-MONTES
 Respondent


                              MEMORANDUM ORDER

      Before the Court is a Petition for Writ of Habeas Corpus Under 28 U.S.C. §

2241 (Doc. 1) filed by pro se Petitioner Norman Butte (“Butte”) (#AXXXXXXXX). Butte

is an immigration detainee in the custody of the Department of Homeland

Security/U.S. Immigration and Customs Enforcement (“DHS/ICE”).            He is being

detained at the LaSalle Detention Center in Jena, Louisiana.

      Because Butte fails to provide sufficient factual allegations to support his

claim, Butte must AMEND his Petition.

I.    Background

      Butte claims that his detention violates the rule announced in Zadvydas v.

Davis, 533 U.S. 678 (2001), because he has been detained in excess of six months, and

there is no significant likelihood of his removal in the reasonably foreseeable future.

II.   Instructions to Amend

      Under Zadvydas, it is presumptively constitutional for an alien to be detained

for six months past the 90-day removal period following a final order of removal. Id.

After the expiration of the six-month period, an alien may seek his release from
custody by demonstrating a “good reason to believe that there is no significant

likelihood of removal in the reasonably foreseeable future.” Agyei–Kodie v. Holder,

418 F. App’x 317, 318 (5th Cir. 2011). Not every alien in custody will be entitled to

automatic release after the expiration of the six-month period under the scheme

announced in Zadvydas.

      In Andrade v. Gonzales, 459 F.3d 538 (5th Cir. 2006), the Fifth Circuit Court

of Appeals reiterated that the Supreme Court’s holding in Zadvydas creates no

specific limits on detention. In fact, an alien may be held in confinement until it has

been determined that there is no significant likelihood of removal in the reasonably

foreseeable future. Id. at 543 (citing Zadvydas, 533 U.S. at 701). The alien bears the

initial burden of proof to show that no such likelihood of removal exists. Id.

      Butte should amend his complaint and provide: (1) documentation showing

when and where he entered the United States, and from what country; (2) any notice

to appear that he received; (3) the date on which he was ordered removed; (4) a copy

of the deportation/removal order issued by the immigration judge; (5) whether he

appealed the removal order to the Board of Immigration Appeals (“BIA”); (6) a copy

of the BIA’s decision/order dismissing Butte’s appeal; and (7) copies of any notices of

review of Butte’s custody status. Butte must also explain why there is no significant

likelihood of his removal in the reasonably foreseeable future.




                                           2
III.   Conclusion

       Because Butte fails to provide sufficient factual allegations to support his

claim, IT IS ORDERED that Butte AMEND his Petition (Doc. 1) within 30 days of

the filing of this Order to provide the information outlined above.

       Failure to comply with this Order may result in dismissal of this action under

Rule 41(b) or 16(f) of the Federal Rules of Civil Procedure. Petitioner is further

required to notify the Court of any change in his address under Rule 41.3 of the Local

Rules for the Western District of Louisiana.

       THUS DONE AND SIGNED in chambers in Alexandria, Louisiana, this

_______
 21st   day of May, 2019.

                                               ____________________________________
                                               Joseph H.L. Perez-Montes
                                               United States Magistrate Judge




                                          3
